Baldwin, J.
delivered the opinion of the Court.
It appears to the Court, from the facts stated in the bill of exceptions, to have been proved on the trial of the issue, that although the alleged testator was a man of nervous temperament and eccentric in his disposition, manners and habits, yet that at the time of his executing the paper writing purporting to be his last will and testament in the proceedings mentioned, he was of sound disposing mind and memory; and that the said paper writing was in all respects duly executed by the said Hugh Kelso as and for his last will and testament. The Court is therefore of opinion, that the said Circuit Court erred in refusing to set aside the verdict of the jury and grant a new trial of the issue. It is therefore considered by the Court, that the final sentence and judgment of the said Circuit Court, rejecting the probat of the said paper writing as and for the last will and testament of the said Hugh Kelso, is erroneous, and that the same be reversed and annulled; and that the plaintiffs in error recover against the defendants in error their costs by them expended in the prosecution of their writ of supersedeas. And this Court proceeding to pronounce such sentence and order as the said Circuit Court ought to have pronounced, it is further considered, that the said verdict of the jury be set aside, and a new trial had of the issue between the parties,